


BRIDGE NOTE AGREEMENT




$55,000

March 15, 2018




For value received, SPINDLE, INC., a Nevada corporation (the “Company”),
promises to pay to LegendCap Opportunity Fund (the “Purchaser”), the sum of
Fifty Five Thousand Dollars ($55,000.00) (the “Bridge Note” or the “Note”). This
Note is subject to the following terms and conditions.




1.

The Bridge Note will be secured by a copy the Company’s Payment Service Provider
(“PSP”) software code and the Note is to be repaid by the Company out of the
proceeds of Equity Financing or from cash otherwise available to the Company and
in no event later than September 15, 2018.




2.

The Bridge Note can be converted to restricted stock at $0.080 per share at any
time prior to September 15, 2018 in satisfaction of provision 1 above.




3.

This Note shall be considered subordinate to the Amended and Restated
convertible promissory note (as amended for up to $359,000) with an issuance
date of October 17, 2017 and held by Michael Kelly.




IN WITNESS WHEREOF, the parties have executed this Bridge Note Agreement as of
the date first set forth above.




Agreed and Accepted:

 

THE COMPANY

 

 

 

 

 

 

LegendCap Opportunity Fund

 

SPINDLE, INC.

 

 

a corporation organized under

 

 

the laws of Nevada

 

 

 

By: /s/ Evan Greenberg

 

By: /s/ Dr. Jack A. Scott

Name: Evan Greenberg

 

Name: Dr. Jack A. Scott

 

 

 

Address:  565 Plandome Road #270

 

Address: 1201 S. Alma School Road,

Manhasset, NY 11050

 

Suite #12500, Mesa, AZ 85210









